DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election with traverse of Group I (claims 1, 4-11, 13-15, and 24-25) in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the grounds that, after amendment of claim 2, claim 2 should be included in Group I.  This argument is found to be persuasive, and claim 2 is rejoined with Group I.  Applicants also added new claim 27, which also reads on the invention of Group I.  
Claims 3, 12, 16-23, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 1, 2022.  
Accordingly, claims 1-2, 4-11, 13-15, 24-25, and 27 are under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The Information Disclosure Statement filed October 3, 2019 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 48, line 32.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 2, 4, 9-11, 13-15, and 24 are objected to because of the following informalities:  
At claim 1, line 5, the second occurrence of “polynucleotide” should be changed to “polynucleotides.”
At claim 2, line 8, “polynucleotide” should be changed to “polynucleotides.”
At claims 4, 9-10, 13-15, and 24, line 1 in each claim, “A” should be changed to “The.”
At claim 8, line 1, the second occurrence of “a” should be changed to “the.”
At claim 2, line 8, the second occurrence of “polynucleotide” should be changed to “polynucleotides.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, 13-15, 24-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the part of the self-guiding integration construct" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the functional part of the functional guide-RNA or to any other part of the self-guiding integration construct.  It is noted that the part of the functional guide-RNA is interpreted as being a functional part of the functional guide-RNA.
Claims 4-10 and 24-25 depend from claim 1, and are therefore included in this rejection.
Claim 2 recites the limitation "the part of the self-guiding integration construct" in lines 4 and 9.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the functional part of the functional guide-RNA or to any other part of the self-guiding integration construct.  It is noted that the part of the functional guide-RNA is interpreted as being a functional part of the functional guide-RNA.
At claim 2, lines 11-12, it is not clear to what the polynucleotide one the guide-RNA expression cassette is operably linked.  Is the polynucleotide linked to each of an RNA polymerase II promoter, an RNA polymerase III promoter, and a self-processing ribozyme, and/or a single-subunit DNA-dependent RNA polymerase promoter?
Claim 11 recites the limitation "the part of the self-guiding integration construct" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the functional part of the functional guide-RNA or to any other part of the self-guiding integration construct.  It is noted that the part of the functional guide-RNA is interpreted as being a functional part of the functional guide-RNA.
Claims 13-15 depend from claim 11, and are therefore included in this rejection.
At claim 15, lines 3-4, it is not clear to what the polynucleotide one the guide-RNA expression cassette is operably linked.  Is the polynucleotide linked to each of an RNA polymerase II promoter, an RNA polymerase III promoter, and/or a viral single-subunit DNA-dependent RNA polymerase promoter?
Claim 27 depends from claim 15, and is therefore included in this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-10 and 24-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  
See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims encompass human cells which are present or intended to be present in a human organism, which is not-statutory subject matter.  As such, the recitation of the limitation “isolated” would be remedial.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-11, 13-15, and 24-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Esvelt et al. (PCT Patent Application Publication No. WO 2015/105928, published July 16, 2015 and cited in the Information Disclosure Statement filed October 3, 2019).
	Regarding claims 1, 2, 11, 15, Esvelt discloses a construct comprising a guide RNA expression cassette where the guide RNA encoding sequence is under the control of an SNR52 promoter (i.e., an RNA polymerase III promoter) (Example VII and Figures 13 and 14).  Esvelt discloses that the sequence encoding the guide RNA is flanked on the 5’ and 3’ termini by sequences that are homologous to sequences flanking the genomic target site (Example VII and Figures 13 and 14).  Esvelt discloses that the construct does not encode a Cas9 enzyme (Example Vii and Figures 13 and 14).
	Regarding claims 4 and 13, Esvelt discloses that the construct as a PCR product is linear (Example VII and Figures 13 and 14).
 	Regarding claims 6, 14, 24, and 25, Esvelt discloses that the cassette also comprises a cargo gene (Example VII and Figures 13 and 14).  
	Regarding claim 7, Esvelt discloses a host cell comprising the construct, which is capable of expressing the cargo gene or the Cas9 gene (i.e., a compound of interest) (Example VII and Figures 13 and 14).  

	Regarding claims 8 and 9, Esvelt discloses an expression construct that is capable of expressing a functional polynucleotide-guided genome editing enzyme (i.e., Cas9) (Example VII and Figures 13 and 14).
	Regarding claim 10, Esvlet discloses that the construct can be integrated into a cell’s genome (Example I).
	Esvelt discloses each and every limitation of claims 1-2, 4, 6-11, 13-15, and 24-25, and therefore Esvelt anticipates the claimed invention.

Claims 1-2, 4-11, 13-15, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meijrink et al. (PCT Patent Application Publication No. WO 2016/110453, published July 14, 2016, and cited in the Information Disclosure Statement filed October 3, 2019).
 	Regarding claims 1, 2, 11, 15, and 27, Meijrink discloses a construct comprising a guide RNA expression cassette where the guide RNA encoding sequence is under the control of an T7 promoter (i.e., an RNA polymerase III promoter) (page 15, lines 11-26 and page 15 line 33 to page 16, line 14, and page 21, lines 12-33).  Meijrink discloses that the sequence encoding the guide RNA is flanked on the 5’ and 3’ termini by sequences that are homologous to sequences flanking the genomic target site (page 26, lines 11-29).  Meijrink discloses that the construct does not encode a Cas9 enzyme (page 23, lines 1-11).
	Regarding claims 4 and 13, Meijrink discloses that the construct is linear (page 21, lines 18-33).
Regarding claim 5, Meijrink discloses that the guide RNA can be composed of two fragments that will recombine in vivo following homologous recombination (page 6, lines 29-35, page 21, line 18 to page 22, line 14, and Figure 44).
 	Regarding claims 6, 14, 24, and 25, Meijrink discloses that the cassette also comprises a additional genes encoding an exogenous polypeptide (page 26, lines 11-29).  
	Regarding claim 7, Meijrink discloses a host cell comprising the construct, which is capable of expressing the cargo gene or the Cas9 gene (i.e., a compound of interest) (page 26, lines 11-29).
	Regarding claims 8 and 9, Meijrink discloses an expression construct that is capable of expressing a functional polynucleotide-guided genome editing enzyme (i.e., Cas9) (page 26, lines 11-29).
	Regarding claim 10, Meijrink discloses that the construct can be integrated into a cell’s genome (page 26, lines 11-29).
Regarding claim 27, Meijrink discloses that the guide RNA can be operably linked to a promoter, which can be a T7 promoter (Example 40).
Meijrink discloses each and every limitation of claims 1-2, 4-11, 13-15, 24-25, and 27, and therefore Meijrink anticipates claims 1-2, 4-11, 13-15, 24-25, and 27.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (U.S. Patent No. 8,697,359, issued April 15, 2014).
	Because the additional polynucleotide element is optionally included int the construct, claim 2 is interpreted as comprising only the guide-RNA expression cassette.
 	Zhang discloses integrative vectors that comprise a sequence encoding a guide RNA but not a polynucleotide-guided genome editing enzyme (column 5, line 61 to column 6, line 25).
	Zhang discloses the limitations of claim 2, and therefore Zhang anticipates claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 13-15, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Esvelt et al. (PCT Patent Application Publication No. WO 2015/105928, published July 16, 2015 and cited in the Information Disclosure Statement filed October 3, 2019) in view of Meijrink et al. (PCT Patent Application Publication No. WO 2016/110453, published July 14, 2016, and cited in the Information Disclosure Statement filed October 3, 2019).
 	Regarding claims 1, 2, 11, 15, Esvelt discloses a construct comprising a guide RNA expression cassette where the guide RNA encoding sequence is under the control of an SNR52 promoter (i.e., an RNA polymerase III promoter) (Example VII and Figures 13 and 14).  Esvelt discloses that the sequence encoding the guide RNA is flanked on the 5’ and 3’ termini by sequences that are homologous to sequences flanking the genomic target site (Example VII and Figures 13 and 14).  Esvelt discloses that the construct does not encode a Cas9 enzyme (Example Vii and Figures 13 and 14).
	Regarding claims 4 and 13, Esvelt discloses that the construct as a PCR product is linear (Example VII and Figures 13 and 14).
 	Regarding claims 6, 14, 24, and 25, Esvelt discloses that the cassette also comprises a cargo gene (Example VII and Figures 13 and 14).  
	Regarding claim 7, Esvelt discloses a host cell comprising the construct, which is capable of expressing the cargo gene or the Cas9 gene (i.e., a compound of interest) (Example VII and Figures 13 and 14).  
	Regarding claims 8 and 9, Esvelt discloses an expression construct that is capable of expressing a functional polynucleotide-guided genome editing enzyme (i.e., Cas9) (Example VII and Figures 13 and 14.
	Regarding claim 10, Esvlet discloses that the construct can be integrated into a cell’s genome (Example I).
	Esvlet fails to disclose or suggest that the guide RNA molecules have sequence identity that provides for in vivo recombination.  Esvlet fails to disclose or suggest a viral single-subunit DNA-dependent RNA polymerase promoter.
	Meijrink discloses a CRISPR-Cas system that is functional in filamentous fungi (i.e., a eukaryotic cell) (abstract).  
Regarding claim 5, Meijrink discloses that the guide RNA can be composed of two fragments that will recombine in vivo following homologous recombination (page 6, lines 29-35, page 21, line 18 to page 22, line 14, and Figure 44).
Regarding claim 27, Meijrink discloses that the guide RNA can be operably linked to a promoter, which can be a T7 promoter (Example 40).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Meijrink’s split guide RNAs for the cassette of Esvlet because this will provide a level of control over the integration process by allowing the recombination to take place at a particular time, thus determining the time of integration of the guide-RNA expression cassette.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Meijrink’s T7 promoter for Esvlet’s SNR52 promoter because both of the promoters are RNA polymerases, and one of ordinary skill would have predictable and reasonable expectation of success in substituting one well-known RNA polymerase for another well-known RNA polymerase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636